Citation Nr: 1640564	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  08-19 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

2.  Entitlement to service connection for a headache disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for joint pain disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

4.  Entitlement to service connection for recurrent sinus infections, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a memory loss disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for a weight gain disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a fatigue disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for a recurrent kidney stone disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

9.  Entitlement to service connection for a muscle pain disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

10.  Entitlement to service connection for an ulcer disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

11.  Entitlement to service connection for gastrointestinal disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

12.  Entitlement to service connection for a skin disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	Trent Devenzio, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 27, 1988 to December 29, 1988; and from January 16, 1991 to March 30, 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas. 

In May 2010, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  At that time, the parties to the hearing clarified that a separately appealed claim-denied in the November 2006 rating decision-for service connection for "Gulf War syndrome (unspecified)" was not actually a claim on appeal, as this was instead, the inherent basis of the claims for service connection for all of the claimed disorders listed in the issues above on page one.

This matter was previously before the Board in January 2011 and August 2014, at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated above, on May 20, 2010, a hearing was held in Houston, Texas, before the undersigned.  See 38 U.S.C.A. § 7107 (b) (c) (West Supp. 2014).  A transcript of that hearing has been associated with the record on appeal.
The Veteran had previously been represented in this matter by the Texas Veterans Commission (as reflected in a June 2012 Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22)).  During the pendency of this appeal, in October 2013, the Veteran notified the AOJ that he was changing his representative to the private attorney captioned above.  Notification was accompanied by a duly executed Appointment of Individual As Claimant's Representative (VA Form 21-22a).  The Board recognizes this change in representation.

In October 15, 2015, the Veteran's representative requested that the Veteran be scheduled for a hearing before a Decision Review Officer of the RO.  Upon review of the record, it does not appear that the requested Decision Review Officer hearing has been scheduled.  In light of the change in the Veteran's representation, and pursuant to 38 C.F.R. § 20.700 (2015) (a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person), the Board finds that, on remand, the Veteran should be given an opportunity to have another personal hearing before a Decision Review Officer accompanied by his current representative.  See 38 C.F.R. § 20.1507 (a)(2) (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ shall schedule the Veteran for a hearing before a Decision Review Officer.  The AOJ must notify the Veteran and his attorney of the date and time of the hearing.  

After the hearing, the claims file shall be returned to the Board, if appropriate, in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




